                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


GARY LYNN CHRISTIAN,

                              Plaintiff,

v.                                                   Civil Case No. 3:18-01370

ADRIA DARLENE HALE;
RICHARD HALE; and
LAKKEN HILL,

                              Defendants.

                         MEMORANDUM OPINION AND ORDER

               Pending before the Court is Plaintiff’s Objection to the Proposed Findings and

Recommendation (“PF&R”). ECF No. 28. For the following reasons, the Court ADOPTS AND

INCORPORATES HEREIN the Magistrate Judge’s PF&R (ECF No. 27), GRANTS the Motion

to Dismiss of Defendants Adria Hale and Richard Hale (ECF No. 17), DENIES Plaintiff’s Motion

to Appoint Counsel (ECF No. 21), DISMISSES Plaintiff’s Complaint against Defendant Hill, and

REMOVES this case from the Court’s docket.

                                             I.
                                   PROCEDURAL BACKGROUND

               On October 22, 2018, Plaintiff Gary Christian filed a pro se Complaint, alleging

that he was discriminated against based on his sexual orientation when he was fired from his inmate

employment assignment at the Western Regional Jail and Correctional Facility. ECF No. 2, at 4.

On November 7, 2018, the Honorable Cheryl A. Eifert, Magistrate Judge, issued an Order advising

Plaintiff that his Complaint failed to state a cognizable claim. ECF No. 4. Plaintiff was instructed

to amend his Complaint to cure the identified deficiencies, and Plaintiff did so on November 28,
2018. ECF No. 5. Defendants Adria and Richard Hale were then served by the United States

Marshals Service, but Defendant Lakken Hill was not located or served. ECF Nos. 11, 12, 26.



               On January 29, 2019, Defendants Adria and Richard Hale filed a Motion to

Dismiss, and on February 19, 2019, Plaintiff filed a Motion to Appoint Counsel. ECF Nos. 17, 21.

After consideration of the motions, the Magistrate Judge filed the present PF&R on June 27, 2019,

in which she recommends that Plaintiff’s motion be denied, the motion of Defendants Adria and

Richard Hale be granted, Plaintiff’s Complaint against Defendant Hill be dismissed, and the case

be removed from the docket. ECF No. 27. Plaintiff filed a timely objection to the PF&R on July

15, 2019. ECF No. 28

                                                II.
                                         LEGAL STANDARD

               In reviewing the PF&R, this Court must “make a de novo determination of those

portions of . . . [the Magistrate Judge’s] proposed findings or recommendations to which objection

is made.” 28 U.S.C. § 636(b)(1). In doing so, “the court may accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate judge.” Id. The Court, however,

is not required to review the factual or legal conclusions of the Magistrate Judge to which no

objection is made. Thomas v. Arn, 474 U.S. 140, 150 (1985). Courts will uphold those portions of

a recommendation to which no objection has been made unless they are “clearly erroneous.” See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).



               When a party acts pro se, the Court must liberally construe his pleadings and

objections. Estelle v. Gamble, 429 U.S. 97, 106 (1976). However, failure to raise specific errors

waives the right to de novo review because “general or conclusory” objections do not warrant such

                                                -2-
review. McPherson v. Astrue, 605 F. Supp. 2d 744, 749 (S.D. W. Va. 2009) (citing Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982) (other citation omitted)). “[V]ague objections to the

magistrate judge's findings prevents the district court from focusing on disputed issues and thus

renders the initial referral to the magistrate judge useless.” Id. (citation omitted).

                                               III.
                                           DISCUSSION

         Magistrate Judge Eifert recommends that Defendants Adria and Richard Hale’s Motion

to Dismiss be granted, Plaintiff’s Motion to Appoint Counsel be denied, and Plaintiff’s Complaint

against Defendant Hill be dismissed. Plaintiff’s “Objection” in response state as follows:

                Plaintiff has stated a claim for which relief can be granted against
                the Defendants under 42 U.S.C. § 1983[.] Plaintiff was denied my
                civil rights protected under the Constitution and law[s] of the United
                States and was caused by agents or employees acting with authority
                of the state under color of state law. The Defendants were
                man[a]ging and directing the only food operation at the Western
                Regional Jail . . . so the Court is dismissing my case against the
                Defendants [or] am I reading it wrong[?] I am not sure could you
                please explain . . . [the] Proposed Findings and Recommendations[?]
                Thank you in this matter. /s/ [Has] my case been dismissed[?]

ECF No. 18, at 2–3.



                Thus, Plaintiff’s “Objection” to the PF&R merely asserts in a conclusory fashion

that Plaintiff has stated a claim and met the elements of a Section 1983 claim. As Plaintiff has

failed “to raise specific errors,” he has waived his right to de novo review, and the Court applies

the clearly erroneous standard. After reviewing the Magistrate Judge’s recommendations and her

reasoning behind them, the Court finds that they are not clearly erroneous and, therefore, upholds

the recommendations of the Magistrate Judge.




                                                  -3-
                                                  IV.
                                              CONCLUSION

               Accordingly, for the above listed reasons, the Court ADOPTS AND

INCORPORATES HEREIN the Magistrate Judge’s PF&R (ECF No. 27), GRANTS the Motion

to Dismiss of Defendants Adria Hale and Richard Hale (ECF No. 17), DENIES Plaintiff’s Motion

to Appoint Counsel (ECF No. 21), and DISMISSES Plaintiff’s Complaint against Defendant Hill.

Consistent with this, the Court ORDERS this case removed from the docket. 1



               The Court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented parties.

                                               ENTER:         August 13, 2019



                                               ROBERT C. CHAMBERS
                                               UNITED STATES DISTRICT JUDGE




       1
        To be clear and to specifically address Plaintiff’s question in this “Objection,” this case is
dismissed.
                                                 -4-
